NO. 07-08-0334-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL D

                                 DECEMBER 3, 2008

                        ______________________________


              JESSE WALKER AND MELISSA WALKER, APPELLANTS

                                          v.

                         HUNTERS CROSSING, APPELLEE

                      _________________________________

        FROM THE COUNTY COURT AT LAW NO. 1 OF POTTER COUNTY;

             NO. 96,861; HON. W. F. “CORKY” ROBERTS, PRESIDING

                        _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.



                              MEMORANDUM OPINION


      Appellants Jesse and Melissa Walker filed a notice of appeal from a judgment

entered against them on August 14, 2008. The clerk’s record was filed in this Court on

October 13, and the reporter’s record, on October 9, 2008.
       By letter of November 20, 2008, the Court reminded appellants that their brief was

due no later than Wednesday, November 12, and thus was past due. The letter notified

appellants that their appeal was subject to dismissal for want of prosecution unless their

brief was filed, along with a motion for extension of time, by Monday, December 1. See

Tex. R. App. P. 38.6.


       An appellate court may dismiss an appeal for want of prosecution if an appellant

fails to timely file a brief unless the appellant reasonably explains the failure and the

appellee is not significantly injured by the failure. Tex. R. App. P. 38.8(a)(1). On its own

motion, with ten days’ notice to the parties, an appellate court may dismiss a civil appeal

for want of prosecution or failure to comply with a notice from the clerk requiring a

response or other action within a specified time. Tex. R. App. P. 42.3(b), (c). Here,

appellants have not filed a brief or a motion for extension by the date specified by the

Court, despite notice that their failure to do so would subject the appeal to dismissal. The

Court has given the parties the required ten days’ notice.


       Accordingly, we dismiss appellants’ appeal for want of prosecution and failure to

comply with a notice from the Court. See Tex. R. App. P. 38,8(a)(1); 42.3(b), (c).



                                   James T. Campbell
                                        Justice




                                             2